Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1. Applicant’s amendment and response filed 3/2/21 is acknowledged and has been entered.

The Declaration of Inventor Jeffrey Molldrem under 37 C.F.R. 1.132 filed 3/2/21 is acknowledged and has been entered.  

2.  Applicant is reminded of Applicant's election without traverse of the species of SEQ ID NO: 20 as the VL, the antibody comprises a constant region consisting of residues 128-234 of SEQ ID NO: 42, the cancer is a blood cancer and is recurrent or metastatic in Applicant’s response filed 8/5/20.  

Claims 1-3, 6, 7, 11, 12, 14 and 16-19 read upon the elected species. 
Applicant’s amendment and response filed 3/2/21 has presently necessitated that claims 4, 5, 14 and 20 (drawn to a previously non-elected species, SEQ ID NO: 19) are now included in search and examination.

Claims 1-7, 11, 12, 14 and 16-20 are presently being examined.  

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Changes to this rejection are necessitated by Applicant’s amendment filed 3/2/21.  

Claims 1-7, 11, 12, 14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a myeloid leukemia that expresses a complex of HLA-A2 and peptide VLQELNVTV (SEQ ID NO: 45) by administering antibody 8F4, does not reasonably provide enablement for: 

(1) treating any type of blood cancer (with the exclusion of myeloid leukemia) that expresses insufficient amounts of complexes of HLA-A2 and peptide VLQELNVTV on their surfaces by administering antibody Hu8F4 VL2 (i.e., there 

(2) treating any type of blood cancer that does express a complex of HLA-A2 and peptide VLQELNVTV on its surface (in sufficient quantities) with an antibody that comprises the CDRs or the VH/VL of antibody Hu8F4 VL2 but does not comprise a constant region capable of mediating complement-mediated cytotoxicity (e.g., CDC) or other functionality (e.g., ADCC) sufficient for tumor cell destruction and treatment effect, or critical structure not recited in the claims sufficient, to effect treatment of a blood cancer  (there is no evidence of record that the antibody has apoptotic capability and the state of the art indicates that efficacy of a therapeutic antibody is dependent upon one or more of these mechanisms), 

(3) treating any type of blood cancer that does express a complex of HLA-A2 and peptide VLQELNVTV on its surface (but not in sufficient quantities) with an antibody that comprises the CDRs or the VH/VL of antibody Hu8F4 VL2, even if the antibody has a constant region capable of CDC and/or ADCC functionality that is sufficient for tumor cell destruction and treatment effect.


The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The specification has not enabled the breadth of the claimed invention because the claims encompass: 

	(1) and (3) treating any type of blood cancer, including leukemia or lymphoma, including wherein the said blood cancer is recurrent or metastatic, wherein the cancer cells either may not express a complex of HLA-A2 with peptide VLQELNVTV in sufficient quantity for an antibody with specificity thereto to effect a treatment response, and/or 

	(2) treating any type of blood cancer using an antibody having the recited CDRs and/or the recited variable heavy and light chain regions that have specificity for the HLA-A2/ VLQELNVTV complex but do not further comprise a constant region that has killer effector functionality, i.e., the working example of a non-humanized version of the Hu8F4 VL2 antibody (called “8F4”) that can kill myeloid leukemia cells (which are disclosed to be the only cells in which the complex is expressed sufficiently at the cell surface) does so by means of the constant region of the antibody, not through functionality of the variable region of the antibody which comprises the said CDRs and VH and VL regions.  There is no evidence of record that this said antibody possesses apoptotic capability, which is generally mediated through the variable region of an antibody.  

e.g., Examples 1 and 2).  This antibody has high affinity for the cognate complex (KD = 9.9 nM), induces dose-dependent complement-mediated cytotoxicity (CDC) of HLA-A2+ primary human leukemia cells, and prevented engraftment of human AML cells in an HLA-A2 transgenic NOD/SCID animal model with only a single exposure to antibody at the time of adoptive transfer into the mice (page 16 at lines 9-30 and page 17 at lines 1-3).  

The specification also discloses that vaccination of HLA-A2 positive patients having AML, CML and MDS (myelodysplastic syndrome that progressed to become AML in about 30 percent of patients) with PR-1 peptide VLQELNVTV induced PR-1-CTL immunity in 58% of patients and objective clinical responses in 13 of 66 (20%) patients.  The specification further discloses that while these results are encouraging, high tumor burden remains a barrier to successful vaccination (page 16 at lines 9-15, page 19 at lines 6-14, page 36 at lines 17-27). 

The specification discloses a humanized version of murine antibody 8F4, i.e., “Hu8F4” (e.g., at page 11 at lines 27-31) and two other versions thereof having different variable light chain framework regions and are IgG1/ antibodies (e.g., at page 12 at lines 1-7, paragraph spanning pages 64-65, Example 2). Hu8F4 VL2 or Hu8F4-2 is Applicant’s elected species.  

The specification discloses that the heavy chain may comprise SEQ ID NO: 38, but it is unclear what this sequence corresponds to except that it is a heavy chain (paragraph spanning pages 3-4). Instant dependent claim 7 recites “and the heavy chain constant region consisting of residues 144-473 in the amino acid sequence SEQ ID NO: 38).  It is also unclear if residues 144-473 is capable of mediating complement dependent cytotoxicity or another Fc-receptor mediated effector engagement such as ADCC (antibody dependent cytotoxicity) sufficient to produce a treatment effect in treating a blood cancer.  

The specification discloses that the antibody may be a mouse antibody, a single chain antibody, a bispecific antibody, fused to a non-antibody peptide or polypeptide segment (page 3 at lines 5-6). In another embodiment, the antibody may be an artificial antibody comprising a heavy chain-encoding seqment comprising CDRs comprising the sequences of SEQ ID NO: 3, 60 and 5 and light chain-encoding segment comprising CDRs comprising the sequences of SEQ ID NOs: 8, 9 and 10, wherein the CDRs may be joined by synthetic linkers (page 3 at lines 24-27).   


Evidentiary reference Dubrovsky et al (OncoImmunol. 5:1, e1049803, 2015, of record) teaches that some TCRm (i.e., T cell mimic antibodies that mimic binding of TCRs to an MHC/peptide complex) possess apoptotic activity, while others do not.  Said reference further teaches that other death inducing mechanisms depend on the Fc region of an antibody that can induce CDC (complement dependent cytotoxicity) and/or ADCC (antibody dependent cellular cytotoxicity).  Dubrovsky et al teach that a concern for the efficacy of TCRm antibodies is the generally low density of their target peptide/MHC epitopes with only hundreds to a few thousand expressed on a target cell surface versus the tens to hundreds of thousands of epitopes targeted by commercially available antibodies.  Said reference further teaches that the use of TCRm mAbs for treatment of cancer must overcome a number of hurdles, including the problems with low epitope density, such as resistance by tumors to ADCC, the fact that in general MHC molecules do not readily or rapidly internalizing, reducing the efficacy of antibody-drug conjugates, low density of cell surface targets makes  both ADCC and CDC killing far more difficult, lack of a sufficient number of effector cells for ADCC/CDC due to underlying disease.  Said reference also teaches that mAb therapy alone is not likely to be sufficiently potent to eliminate all the cancer cells when used as a monotherapy, even at high effector to target ratios.  Dubrovsky et al teach that mechanisms of cancer cell resistance to antibody therapy must therefore be elucidated and remediated before the potential of TCRm mAb therapy can be realized (such as with leukemias) or due to prior cytotoxic therapy (see entire reference, especially “Mechanisms off TCRm Function”, “Challenges and Opportunities with TCRm”, and “Conclusions” sections).  

Note that although claims 5,  7, 16 and 17 recite a heavy chain constant region consisting of residues 144-473 in the amino acid sequence of SEQ ID NO: 38, these claims are included in this rejection because the blood cancer is a generic blood cancer or subgenus thereof that is not myeloid leukemia. 

There is insufficient guidance in the specification as to how to make and/or use instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s arguments are of record in the amendment and response filed 3/2/21 on page 5 at section II.  

However, the rejection is maintained for the reasons enunciated therein.  

5.  Applicant’s response filed 3/2/21 and the Declaration of Inventor Jeffrey Molldrem under 37 C.F.R. 1.132 filed 3/2/21 are sufficient to overcome the prior rejection of record of claims 1, 10 and 11 under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2010/065962 A2 (IDS reference) as evidenced by an admission in the specification at the brief description of the drawings for Figures 12 and 13 (on page 11 at lines 27-29 and page 12 at lines 1-8) and Figures 12 and 13.

Inventor Molldrem has stated in the said Declaration that the m8F4 clone that produces the original mAb had not been deposited in a public depository, nor otherwise made publicly available as of the date of the declaration.  (Applicant is reminded that documents filed in a parent application are not automatically imported into a child application).  Claim 10 has been canceled.
 
6.  Applicant’s response filed 3/2/21 and the Declaration of Inventor Jeffrey Molldrem under 37 C.F.R. 1.132 filed 3/2/21 are sufficient to overcome the prior rejection of record of claims 1 and 10-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/065962 A2 (IDS reference) in view of Qazilbash et al (Blood, 2004, 11: 259, meeting abstract) as evidenced by an admission in the specification at the brief description of the drawings for Figures 12 and 13 (on page 11 at lines 27-29 and page 12 at lines 1-8) and Figures 12 and 13.

Inventor Molldrem has stated in the said Declaration that the m8F4 clone that produces the original mAb had not been deposited in a public depository, nor otherwise made publicly available as of the date of the declaration.  (Applicant is reminded that documents filed in a parent application are not automatically imported into a child application).  Claim 10 has been canceled.

7.  Claim 1 is objected to because of the following informality:  “HAL-S2” should be ‘HLA-A2’.   Appropriate correction is required.

8. Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (after correcting the limitation “HLA-S2”).

9.  Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (after correcting the limitation “HLA-S2”).

10.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644